Name: Commission Regulation (EEC) No 1800/85 of 28 June 1985 fixing for the 1985/86 marketing year the reference prices for hybrid maize for sowing
 Type: Regulation
 Subject Matter: prices;  means of agricultural production;  plant product
 Date Published: nan

 29 . 6. 85 Official Journal of the European Communities No L 169/61 COMMISSION REGULATION (EEC) No 1800/85 of 28 June 1985 fixing for the 1985/86 marketing year the reference prices for hybrid maize for sowing of the Common Customs Tariff cannot, given the very small quantity involved, be considered as representa ­ tive ; whereas, therefore, no reference price for those types of maize can be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 6 (5) thereof, Whereas Article 6 (1 ) of Regulation (EEC) No 2358/71 lays down that a reference price for each type of hybrid maize for sowing shall be fixed annually ; whereas these reference prices are to be fixed on the basis of the free-at-frontier prices recorded during the past three marketing years, but excluding abnormally low prices ; whereas, under Article 2 of Council Regu ­ lation (EEC) No 1578/72 of 20 July 1972 laying down general rules for fixing reference prices and for deter ­ mining free.-at-frontier offer prices for hybrid maize for sowing (3), only prices of imports from non ­ member countries which are representative as regards quantity and quality are to be taken into account ; Whereas imports of the types of hybrid maize for sowing falling within subheading 10.05 A IV ('other') HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year, the reference prices for hybrid maize for sowing, falling within subheading 10.05 A I, II and III of the Common Customs Tariff shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 163, 22. 6 . 1983, p. 23 . (3) OJ No L 168, 26. 7. 1972, p. 1 . No L 169/62 Official Journal of the European Communities 29 . 6. 85 ANNEX (ECU/100 kg) CCT heading No Description Reference prices ex 10.05 Maize : A. Hybrid for sowing (a) : l I. Double hybrids and top cross hybrids 84 II. Three-cross hybrids 101 III. Single hybrids 224 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities .